Citation Nr: 0526889	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  98-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for herpes 
simplex virus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.  

As per the Board's remand decision in March 2004, additional 
evidentiary development was accomplished, to include a 
contemporaneous dermatological examination.  The claim is 
returned to the Board for further appellate review.  

During the course of the appeal, the RO granted service 
connection for carpal tunnel syndrome of the left hand and 
assigned a noncompensable rating.  Accordingly, this issue is 
no longer before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected herpes simplex virus is 
manifested by subjective complaints of a flare-up about every 
2 years.  The most recent objective clinical evidence of a 
flare-up was in 1998 and resolved with medication.  The 
veteran's herpes simplex virus type 2 is currently in 
remission

2.  The clinical findings are consistent with a very mild 
eczema, without exfoliation, exudation or itching involving 
an exposed surface or extensive area, with less than 5 
percent of exposed areas affected, and requiring no 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  No scarring or disfigurement 
is shown.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for herpes 
simplex virus have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes (DCs) 7806 (2001& 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2003, and in March and July 2004, as 
well as by the discussions in the rating decisions, statement 
of the case (SOC), and in supplemental statements of the case 
(SSOCs) in July 2003 and April 2005.  These SSOCs also 
included the VCAA regulations.  By means of these documents, 
the veteran was told of the requirements to obtain an 
increased (compensable) rating and of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claims.  In addition to providing the VCAA 
laws and regulations, additional documents of record, to 
include the rating decisions of record, the SOC and SSOCs 
have included a summary of the evidence, all other applicable 
law and regulations, and a discussion of the facts of the 
case.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO informed 
the veteran of the VCAA regulations in letters and in two 
SSOCs.  A VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters in 2003 and 2004, his claim was readjudicated based 
upon all the evidence of record as evidenced by subsequently 
dated SSOCs.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2005.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Increased evaluation

The veteran contends that a compensable rating is warranted 
for his service-connected herpes simplex virus.  

Service medical records show that the veteran had episodic 
treatment for herpes simplex virus beginning in 1991.  An 
October 1997 post-service VA examination showed no herpetic 
lesions on the veteran's genitalia or anywhere else.  In 
December 1997, the RO granted service connection for herpes 
simplex virus and assigned a noncompensable evaluation.

Medical records as provided by an Air Force Base in 
California reflect that the veteran was seen in January 1998 
for skin complaints.  He gave a history of herpes simplex 
virus since 1992.  He presented with 2 small ulcerated 
lesions on the penis that he said were moderately painful.  
Medications were prescribed and on follow-up in February 
1998, his lesions were resolved.  It was noted that the only 
prior episode was in 1992.  

When examined by VA in April 2003, the veteran stated that 
his herpes simplex type 2 flared periodically.  He reported 
that he had had 3-4 flares last 2-3 weeks approximately 2 
years ago and that there had been no flare-up since.  The 
veteran reported no symptoms in the past two years and no 
rashes at all.  The diagnoses include herpes simplex virus 
type 2, currently in remission.  

A March 2005 VA examination report noted that the examiner 
reviewed the claims file.  The veteran reported that his 
herpes flared about every two years.  When this last occurred 
about two years ago, it lasted for a few days, and he took 
medication for treatment.  He had not current lesions, no 
side effects, or scars.  He had not taken medications for 
skin problems for over two years.  The examiner found that 
there no current manifestations of herpes simplex.  The 
assessment was herpes simplex virus type 2, currently in 
remission.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern). In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, however, staged ratings are not 
appropriate, as the severity of the veteran's service-
connected disability has remained basically unchanged during 
the pendency of the appeal.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Service connection is currently in effect for herpes simplex 
virus, rated as noncompensable under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Diagnostic 
Code 7899 represents an unlisted disability requiring rating 
by analogy to dermatitis or eczema under DC 7806.  38 C.F.R. 
§ 4.118 (2001).  See 38 C.F.R. § 4.27 (2004).  Separate 
diagnostic codes identify the various disabilities.  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

Pursuant to the former criteria under DC 7806, a 
noncompensable rating was warranted where the skin disability 
was productive of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation was warranted where the skin disability 
was productive of exfoliation exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

Under the revised criteria, a note states that dermatitis or 
eczema should be rated depending upon the predominant 
disability, and where, as here, it is dermatitis or eczema, 
it should continue to be rated as dermatitis or eczema under 
DC 7806.  The revised criteria provide that if the dermatitis 
or eczema covers an area of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating provides 
requires 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a maximum rating of 60 percent under the 
revised criteria is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more 
than 40 percent of exposed areas affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).

The findings by trained medical professionals provide the 
most probative evidence as to whether the criteria for a 
compensable rating have been met.   Here, the status of the 
veteran's skin condition was addressed on numerous occasions 
by private and VA examiners.  These records show that the 
veteran's skin condition has essentially been in remission 
since 1998.  Although he reports that his condition flares 
about every two years, the only clinical evidence of a flare 
up was in 1998.  At the time of subsequent examinations by VA 
in 2003 and again 2005, his skin disorder was asymptomatic 
and in remission.  When treated for his skin problems in 
1998, the medical reports show that he had two small 
ulcerated lesions on his penis that were moderately painful.  
They healed with medication.  Thus, it is the Board's 
conclusion that in 1998, the veteran had slight symptoms 
involving a small area, which are appropriately rated as 
noncompensable, under the old criteria, which were in effect 
at that time.  There is no medical evidence of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area at any time, to include at the subsequent VA 
exams in 2003 and 2005.  Therefore, a compensable rating is 
not warranted pursuant to the old criteria.  

As indicated above, at the time of the most recent 
examinations of the veteran's skin in 2003 and 2005, the 
examiners specifically reported that the veteran's skin 
disease was not active.  There is no medical evidence to show 
that the veteran's skin disease is manifested by lesions 
involving 5 percent or more of the entire body or 5 percent 
or more of exposed areas affected.  There is no indication 
that more than topical therapy has been required during the 
past 12-month period.  That is, the record is devoid of any 
reference to corticosteroid or other immunosuppressive drug 
treatment.  Consequently, the new rating criteria also 
provide a noncompensable evaluation.

In sum, the veteran's service-connected herpes simplex 
results in episodes involving a small area with slight 
symptoms; there is no medical evidence of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area; the episodes involve less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and no more than topical therapy has been required 
during the past 12-month period.  Therefore, the assignment 
of an initial or staged compensable rating for the veteran's 
skin disease must be denied.  

Finally, it is noted by the Board that the veteran has not 
alleged that his skin manifestations have resulted in 
scarring, and, in fact, it was noted at the recent 
examination in 2005 that there was no scarring seen.  Thus, 
the current claim does not include discussion of the laws and 
regulations regarding this aspect of skin disorders 
(scarring) as those codes are inapplicable in the current 
claim.  

The Board also concludes that an extraschedular evaluation is 
not warranted in the veteran's case.  In short, the veteran's 
service-connected herpes simplex virus does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1). 
Accordingly, an extraschedular evaluation is not warranted.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for herpes 
simplex virus.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Therefore, the claim is denied.  


ORDER

An initial compensable rating for herpes simplex virus is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


